﻿73.	 Mr. President, I should like to begin by heartily congratulating you on your well- deserved election to the high office of the presidency of the current session of the General Assembly. You have had a close association with the United Nations, and your diplomatic abilities and knowledge of international affairs are well known. My delegation is therefore happy to see such a capable and renowned personality of Panama, a developing and non-aligned country, preside over the work of this important session. Bhutan, as one of the Vice-Presidents, will extend all necessary co-operation and assistance to you in the difficult task that lies ahead.
74.	May I also take this opportunity to commend your predecessor, Mr. Imre Hollai, for the efficient manner in which he conducted the work of the previous session. We wish him the very best in all his future endeavours.
75.	Before I proceed further, I should like to extend our warm welcome to Saint Christopher and Nevis, the 158th Member State of the Organization. We are confident that the contribution of that newly independent nation will be highly valuable to the Organization.
76.	This thirty-eighth session of the General Assembly has begun on a somewhat different note from the ones we have witnessed in recent years, especially in view of 
the current international situation and the gathering of several heads of State or Government. It was an underlying sense of insecurity and the accompanying feeling of helplessness as regards the fate of our world that prompted the Movement of Non-Aligned Countries to propose the gathering of heads of State or Government during this session. It is our understanding that their informal meetings, presided over by Mrs. Indira Gandhi, Prime Minister of India and the Chairperson of the Movement of Non-Aligned Countries, were very useful. Those meetings have no doubt heightened the awareness of the very grave dangers inherent in the current world situation. This, in turn, should generate the impetus, at the highest political levels, for the search for solutions to the difficult issues before us.
77.	Recently we were perturbed by the increased tensions between the two super-Powers. We deeply regret the downing of the Korean airliner, which was very unfortunate. That incident undoubtedly requires a thorough investigation. At this juncture, I should like to extend our heartfelt condolences to the families of those who perished on the flight. The international community must now take steps, with the co-operation of all concerned, to institute measures which will ensure that such incidents do not occur in future. At the same time, we urge the two super-Powers not to be detected in their efforts to reduce their nuclear arsenals and towards improving the overall international atmosphere.
78.	The ever-present danger of a nuclear war precipitated by madness, or by accident, or by misreading the flashes on a radar screen, hangs over all of us. Hence, in the context of general and complete disarmament, efforts to bring about nuclear disarmament must be pursued vigorously.
79.	The peace-keeping mechanism of the United Nations—the Security Council—has faced considerable difficulties in the maintenance of international peace and security. The responsibility for strengthening the Security Council lies with all of us, and particularly the Council's permanent members. Here again, I should like to single out the two super-Powers amongst them. My delegation would like to urge those countries to take steps to make the role of the Security Council more effective. In the event of armed conflicts art sing in any part of the world, the Council must be able to bring about immediate ceasefire and initiate peaceful dialogue.
80.	The Security Council must also be able to ensure the implementation of its own resolutions. It cannot remain the victim of super-Power rivalry, a rivalry that has adversely affected and permeated every facet of international relations.
81.	The role of the Secretary-General in preventive diplomacy, and particularly the process of avoiding armed flare-ups in international disputes, should be given high priority. At this stage, my delegation would like to commend the Secretary-General for his many open and behind-the-scenes efforts to find peaceful solutions to international problems. His report on the work of the Organization submitted to the previous session of the General Assembly has been widely hailed in respect of the role of the United Nations and especially its capacity to maintain the peace. The Secretary-General has submitted another report to this session	which adds to and supplements the earlier one. We should now like to see positive and concrete action initiated towards implementing the report.
82.	Several speakers before me have stressed the less advertised but highly critical role that the United Nations and its specialized agencies are playing. The international community has benefited immensely from the work of
UNDP, UNICBF, WHO, FAO, ICAO and so forth. The relevance of the United Nations, despite the recent criticisms that it has faced, is greater today than ever before. The vast majority definitely support the United Nations. One can no longer imagine the state of world affairs and the conduct of international relations in the absence of this Organization. It is the only body where all countries are represented on an equal footing.
83.	My delegation had hoped that the stalemate on the question of Namibia would have been broken by now. We expected to see the representatives of that international Territory sitting amongst the sovereign nations of the world. However, that has not happened. The occupation of Namibia by South Africa continues. The reason given is the presence of Cuban troops in Angola. We consider the linking of the Cuban troops to Namibia's independence not only as absurd but also as baseless and unacceptable.
84.	Within South Africa itself, the policy of persists. The appeals of humanity to end such a policy have fallen on deaf ears. However, South Africa can be assured that Namibia's independence and the abolition of apartheid shall remain the sacred objectives of the international community at large. We must continue to strike the wall of stubbiness until it finally gives way.
85.	In the Middle East the inalienable rights of the Palestinians continue to be denied. The war between Iran and Iraq rages on. The only silver lining in the dark clouds hovering over the Middle East was the recent cease-fire in Lebanon. Nevertheless, continued international interference and intervention in Lebanon's affairs by external forces gives us much cause for alarm. Peace can be accomplished in the Middle East only when the rights of the Palestinians are fully recognized, the Iran-Iraq war is brought to a halt, all foreign forces are withdrawn from Lebanon and the rights of all States to exist within internationally recognized boundaries are accepted.
86.	Bhutan has always opposed foreign interference and intervention in the affairs of sovereign States. Therefore, on grounds of principle we cannot accept the presence of foreign troops in any country without the express approval and consent of the legitimate Government. This particularly applies to South-East and South-West Asia. Whenever there is a problem regarding a recognized authority, then in such a case withdrawal of foreign forces should be followed by an interim United Nations administration to supervise the constitution of a legitimate government.
87.	Allow me now to turn to some of the economic issues before us. Without a doubt the primary responsibility for the development of a nation rests with the nation itself. Developing countries, therefore, have to pursue well-evaluated policies which would effectively contribute to the improvement of the socio-economic conditions of their people. In Bhutan we are pursuing such a course to the best of our ability. It is also our understanding that many other developing countries are doing the same. However, once development policies and goals are set, the external environment largely determines the success or failure of a country's socio-economic objectives. It is in this area that the developing countries have been fervently calling for changes and the establishment of a new international economic order.
88.	The changes that the developing countries have been seeking are well known. The international community has the obligation and the responsibility to consider undertaking both short-term and long-term measures to sustain the recovery in the developed countries as well as to promote an adequate pace of development in the developing ones. While deciding on the various courses of 
action, all interests and views should be considered. The rules of fair play should dictate our moves. Decisions should, therefore, be taken in a forum where all nations, big or small, powerful or weak, are represented on an equal footing.
89.	The deadlock in the North-South dialogue and the tendencies to undermine multilateral economic co-operation are of great concern to my delegation. The international community must get around to the convening of the long-delayed global negotiations. The call for an international conference on money and finance for development must also be urgently heeded. These are not simply empty slogans but critical needs of the hour. Growing interdependence among various groups of countries calls for the establishment of a system that is just and equitable, otherwise the developing countries will continue to languish in poverty and deprivation. Such a state of affairs, as many speakers before me have emphasized, will have adverse consequences for the developed economies as well.
90.	The least developed countries are economically the most weak and vulnerable group. The world economic crisis has severely affected their growth performance. In 1980 their gross domestic product per capita increased only slightly, while in 1981 it actually declined. The very low growth in those countries has been persistent for too long a time. The average income per annum per head reached only $226 in 1980 for the least developed countries, compared to $982 for all developing countries. This poor growth performance is also reflected in the very low rate of investment in those countries.
91.	The international community has not been entirely averse to the least developed countries. In fact the United Nations Conference on the Least Developed Countries held in Paris in 1981 took a major step by adopting the Substantial New Programme of Action for the 1980s for the Least Developed Countries. UNDP, UNCTAD and the World Bank Live assisted the least developed countries to make contacts with donors. The reactions of many donors were encouraging, but I regret to say that their efforts and contributions thus far have not been significant in many cases. Their contributions must be substantially increased in order to fulfil the socio-economic objectives of the Substantial New Programme of Action. It is our hope that, in spite of the delay in implementing that programme, the concerned international organizations and donors will take all the required follow-up steps to ensure that the objectives of the Par:5 Conference are met.
92.	A constant, adequate and assured flow of resources is essential to these poorest countries if they are to be able to create the means for achieving sustained development. Within the framework of the target of 0.7 per cent of gross national product to be provided as official development assistance to the developing countries, the Substantial New Programme of Action has stipulated that 0.15 per cent of gross national product goes to the least developed countries. The efforts of some developed countries have been commendable, as they have not only reached these targets but have even surpassed them. We hope that other countries will make every effort to increase such resource transfers.
93.	Recently there has been much concern expressed at the deterioration of the resource position of some multilateral development organizations, UNDP in particular. UNDP, UNICEF, UNFPA and other such organizations have become important factors in the socio-economic development of several developing countries. The resource positions of these institutions must be adequately increased in order to support development activities, otherwise their achievements and the significant benefits that the poorest countries derive from their programmes may deteriorate or even collapse.
94.	As crucial and irreplaceable as North-South cooperation is, South-South co-operation is also vital. My delegation has observed the gradual progress being made in several spheres among the developing countries. In our own region of South Asia, seven countries, namely, Bangladesh, India, Maldives, Nepal, Pakistan, Sri Lanka and my own, have taken a historic step towards regional co-operation. There are many obstacles, both colonial and current, that are yet to be overcome. However, Bhutan is happy to see that all the countries I have just mentioned are making a genuine effort to attain success in this long-overdue venture.
95.	Just recently, on 1 and 2 August this year, our Foreign Ministers met jointly for the first time at New Delhi and took a major step forward by issuing over their signatures the declaration of South Asian regional cooperation. They outlined the basic objectives, principles and institutional and financial arrangements for co-operation in economic, social, cultural, technical and scientific fields. The declaration further provides that such cooperation would be based on respect for the principles of sovereign equality, territorial integrity, political independence, non-interference in internal affairs of other States and mutual benefit. The meeting of the heads of State or Government of the seven countries of South Asia is expected to be finalized at the next meeting of the Foreign Ministers.
96.	These positive developments augur well for the progress of our region and give us much hope for the future.
97.	Some of the issues before us may seem difficult and some even insurmountable. They will continue to remain so if rigid positions are maintained. Solutions to problems may require some compromise in order to accommodate, to an acceptable degree, the interests of all parties concerned. Given such an attitude, combined with the required political will and with the greater good of humanity in mind, we can yet hope to make our world a happier planet.
 

